Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 17/388,575 filed on 07/29/2021. Claim(s) 1-20 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on August 03, 2020, under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“impeding means to prevent…,” Claim(s) 1, 8, and 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 108109215 A) in view of Alharbi (WO 2016/067105).
	Regarding Claim 1, Cheng, teaches a server communicably connected to a movement impeding means provided at a parking space, the server comprising a controller configured to:
upon detecting reservation of the parking space, operate the movement impeding means to prevent other vehicles from parking in the parking space. (Page 6, “In step S130…,”)(Cheng teaches the server can receive an on-site parking request sent by the user terminal that has reserved the parking space, which, the server will send a down control signal to the blocking device (i.e., impeding means))
upon 
upon detecting parking of the reserving vehicle in the parking space, operate the movement impeding means. (Page 6, “In step S150, the blocking device…,” “In this embodiment, the blocking device 100 can detect…,” “In step S170, the blocking device 100 is raised when receiving the rising control signal…,”)(Cheng teaches that after the driver enters into the parking space the blocking device (i.e., impeding means) will be raised after receiving the rising control signal to prevent the vehicle from leaving the parking space)
	With respect to the above limitations: Cheng teaches a blocking device that is embedded in a parking space. Cheng, further, teaches that the server can receive an on-site request, which, is sent by the user terminal that has reserved the parking space and a drop signal will be sent to the blocking device that will allow the reserved vehicle to park in the parking space. Cheng, also, teaches that once the vehicle is parked in the parking space the blocking device will be sent a signal to raise preventing the vehicle from leaving the parking space. However, Cheng, doesn’t explicitly teach detecting the vehicle approaching the reserved parking space. 
	But, Alharbi in the analogous art of parking, teaches detecting approach of a reserving vehicle. (Paragraph 0034); (Fig. 1(A-B))(Alharbi teaches a parking controller that is able to control access to the single parking slot. The controller can control access based on identifying which restricted parking space is being requested, confirm if an individual is allowed to use the restricted slot and then open the corresponding barrier. Alharbi, also, teaches that a proximity sensor can be located adjacent to the entrance of the restricted parking space, which will indicate to the controller when a vehicle arrives at the parking space and opening the parking barrier for the vehicle to park. Examiner, respectfully, notes that the parking barriers can also be utilized in other applications such as, e.g., reserved parking where individual parking spaces are assigned to specific people or vehicles for use, see paragraph 0015)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system for authorizing a reserved vehicle to park in a parking space after lowering a blocking device associated with the parking space of Cheng, by incorporating the teachings of using a proximity sensor to determine when a vehicle has reached a parking space and the controller will then lower the parking barrier for the reserved vehicle to enter into the parking space of Alharbi, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help protect parking spots by enforcing the law and stopping the general population from abusing parking spots that have already been reserved. (Alharbi: Paragraph(s) 0013-0014)
	
 	Regarding Claim 2, Cheng/Alharbi, teaches all the limitations as applied to Claim 1 and wherein the movement impeding means comprises a movement impeding plate or is a geo-fence. (Page 6, “In step S130, when the server…,”); (Page 6, “In step S140, the blocking device 100 drops…,); and (Fig. 4, 100)(Cheng teaches a blocking device (i.e., impeding device) that is used to block the parking space. The blocking device (i.e., impeding device) is disposed on the ground of the parking device, which, the obstacle device is release upon the vehicle entering the parking space)

	Regarding Claim 7, Cheng/Alharbi, teaches all the limitations as applied to Claim 1 and wherein
the movement impeding means comprises a detector. (Page 6, “In step S150, the blocking device 100 transmits…,”) and (Page 6, “In this embodiment, the blocking device 100 can detect whether…,”)(Cheng teaches the blocking device (i.e., impeding means) can detect whether the vehicle passes through the blocking device through the sensing unit (i.e., detector))

	With respect to the above limitations: while Cheng teaches a blocking device that includes a sensing unit. However, Cheng, doesn’t explicitly teach a controller that is able to detect a reserved vehicle approaching the parking space using the detector. 
	But, Alharbi in the analogous art of parking, teaches the controller is configured to detect, using the detector, approach of the reserving vehicle to the parking space. (Paragraph 0034); (Fig. 1(A-B))(Alharbi teaches a parking controller that is able to control access to the single parking slot. The controller can control access based on identifying which restricted parking space is being requested, confirm if an individual is allowed to use the restricted slot and then open the corresponding barrier. Alharbi, also, teaches that a proximity sensor can be located adjacent to the entrance of the restricted parking space, which will indicate to the controller when a vehicle arrives at the parking space and opening the parking barrier for the vehicle to park. Examiner, respectfully, notes that the parking barriers can also be utilized in other applications such as, e.g., reserved parking where individual parking spaces are assigned to specific people or vehicles for use, see paragraph 0015)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that includes a blocking device that consist of a sensing unit to detect a vehicle of Cheng, by incorporating the teachings of using a proximity sensor to determine when a vehicle has reached a parking space and the controller will then lower the parking barrier for the reserved vehicle to enter into the parking space of Alharbi, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help protect parking spots by enforcing the law and stopping the general population from abusing parking spots that have already been reserved. (Alharbi: Paragraph(s) 0013-0014)

	Regarding Claim 8, Cheng/Alharbi, teaches a non-transitory computer readable medium storing a program configured to cause a computer, as a server communicably connected to a movement impeding means provided at a parking space, to execute operations, the operations comprising: 
upon detecting reservation of the parking space, operating the movement impeding means to prevent other vehicles from parking in the parking space. (See, relevant rejection of Claim 1(a))
upon detecting approach of a reserving vehicle that is a subject of the reservation of the parking space, cancelling operation of the movement impeding means to enable the reserving vehicle to park in the parking space. (See, relevant rejection of Claim 1(b))
upon detecting parking of the reserving vehicle in the parking space, operating the movement impeding means. (See, relevant rejection of Claim 1(c))
	Regarding Claim 9, Cheng/Alharbi, teaches all the limitations as applied to Claim 8 and wherein the movement impeding means comprises a movement impeding plate or is a geo-fence. (See, relevant rejection of Claim 2 and 8)

	Regarding Claim 14, Cheng/Alharbi, teaches all the limitations as applied to Claim 8 and wherein
the movement impeding means comprises a detector. (See, relevant rejection of Claim 7(a) and 8)
the program is configured to cause the computer to further execute detecting, using the detector, approach of the reserving vehicle to the parking space. (See, relevant rejection of Claim 7(b) and 8)
	
	Regarding Claim 15, Cheng/Alharbi, teaches a control method performed by a server communicably connected to a movement impeding means provided at a parking space, the control method comprising:
upon detecting reservation of the parking space, operating the movement impeding means to prevent other vehicles from parking in the parking space. (See, relevant rejection of Claim 1(a))
upon detecting approach of a reserving vehicle that is a subject of the reservation of the parking space, cancelling operation of the movement impeding means to enable the reserving vehicle to park in the parking space. (See, relevant rejection of Claim 1(b))
upon detecting parking of the reserving vehicle in the parking space, operating the movement impeding means. (See, relevant rejection of Claim 1(c))

	Regarding Claim 16, Cheng/Alharbi, teaches all the limitations as applied to Claim 15 and wherein the movement impeding means comprises a movement impeding plate or is a geo-fence.  (See, relevant rejection of Claim 2 and 15)

Claim(s) 3, 6, 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 108109215 A) in view of Alharbi (WO 2016/067105) and further in view of Ha et al. (US 10,366,610).
	Regarding Claim 3, Cheng/Alharbi, teaches all the limitations as applied to Claim 1.
	However, Cheng/Alharbi, doesn’t explicitly teach wherein the controller is configured to, upon detecting approach of another vehicle that is different from the reserving vehicle to the parking space during a parking time slot reserved by the reservation, notify the another vehicle that parking is not possible. 
	But, Ha et al. in the analogous art of parking, teaches wherein the controller is configured to, upon detecting approach of another vehicle that is different from the reserving vehicle to the parking space during a parking time slot reserved by the reservation, notify the another vehicle that parking is not possible. (Column 21, Lines 55-64); (Column 22, Lines 16-30)(Ha et al. teaches a parking sensor that can decide whether a vehicle is an authorized or reserved vehicle. The vehicle can enter the parking-available space corresponding to the virtual parking available space and the parking sensor can detect that the vehicle is unauthorized or unreserved. The parking sensor and/or beacon will issue a warning notification to the vehicle that the space is a reserved parking space (i.e., notify the another vehicle that parking is not possible)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that includes parking signals for determining if a parking space is reserved or unreserved of Cheng and a parking system for determining if a vehicle is authorized to park in a parking space of Alharbi, by incorporating the teachings of a parking system that will issue a warning notification to a vehicle that is not authorized to park in a reserved parking space of Ha et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a user easily and intuitively find parking available spaces. (Ha et al.: Column 4, Lines 10-14)

	Regarding Claim 6, Cheng/Alharbi, teaches all the limitations as applied to Claim 1.
	However, Cheng/Alharbi, doesn’t explicitly teach wherein the controller is configured to propose reservation of one or more neighboring parking spaces of the parking space in addition to the parking space. 
	But, Ha et al. in the analogous art of parking, teaches wherein the controller is configured to propose reservation of one or more neighboring parking spaces of the parking space in addition to the parking space. (Column 26, Lines 49-59)(teaches reserving multiple parking-available spaces. The controller can transmit a reservation request for two parking-available spaces 1010 (i.e., the parking space) and 1610 (i.e., one or more neighboring parking spaces) to the server, which, a reservation approval message for the reservation request is received from the serer. The controller will then store the selected first parking available space 1010 and the second parking available space 1510 as the parking-expected spaces) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that includes parking signals for determining if a parking space is reserved or unreserved of Cheng and a parking system for determining if a vehicle is authorized to park in a parking space of Alharbi, by incorporating the teachings of booking two parking space, which includes a parking space near another parking space of Ha et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a user easily and intuitively find parking available spaces. (Ha et al.: Column 4, Lines 10-14)

	Regarding Claim 10, Cheng/Alharbi/Ha et al., teaches all the limitations as applied to Claim 8 and wherein the program is configured to cause the computer to further execute, upon detecting approach of another vehicle that is different from the reserving vehicle to the parking space during a parking time slot reserved by the reservation, notifying the another vehicle that parking is not possible. (See, relevant rejection(s) of Claim(s) 3 and 8)

	Regarding Claim 13, Cheng/Alharbi/Ha et al., teaches all the limitations as applied to Claim 8 and wherein the program is configured to cause the computer to further execute proposing reservation of one or more neighboring parking spaces of the parking space in addition to the parking space. (See, relevant rejection of Claim(s) 6 and 8)

	Regarding Claim 17, Cheng/Alharbi/Ha et al., teaches all the limitations as applied to Claim 15 upon detecting approach of another vehicle that is different from the reserving vehicle to the parking space during a parking time slot reserved by the reservation, notifying the another vehicle that parking is not possible. (See, relevant rejection(s) of Claim(s) 3 and 15)

	Regarding Claim 20, Cheng/Alharbi/Ha et al., teaches all the limitations as applied to Claim 15 and proposing reservation of one or more neighboring parking spaces of the parking space in addition to the parking space. (See, relevant rejection of Claim(s) 6 and 8)

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 108109215 A) in view of Alharbi (WO 2016/067105) and further in view of Moshal (CN104885108A).
	Regarding Claim 4,  Cheng/Alharbi, teaches all the limitations as applied to Claim 1.
	However, Cheng/Alharbi, doesn’t explicitly teach wherein the controller is configured to notify the reserving vehicle that, if parking continues past a parking time slot reserved by the reservation, a parking fee will be incurred. 
	But, Moshal in the analogous art of parking, teaches wherein the controller is configured to notify the reserving vehicle that, if parking continues past a parking time slot reserved by the reservation, a parking fee will be incurred. (Page 8, “In some examples, further in response to the application server 102 determining that the fee…,”) and (Page 9, “In the event that the application server 102 determine and transmit an additional fee to the mobile device…,”)(Moshal teaches a countdown timer can be communicated to a mobile device. The server can initiate the countdown timer indicating how much time remains before the vehicle must leave the parking location before incurring additional charges. Moshal, further, teaches that if the countdown timer expires then an additional fee will be transmitted to the mobile device) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that includes a parking fee of Cheng and a parking system of Alharbi, by incorporating the teachings of providing a countdown timer to a user device that indicates how much time remains before the vehicle must leave the parking location before incurring additional charges of Moshal, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent additional parking fees by providing a clear indication of how much time remains before a user will incur an additional parking fee. (Moshal, Page 10 , “Further, the user can, by means of a clear indication…,”)
	Regarding Claim 11, Cheng/Alharbi/Moshal, teaches all the limitations as applied to Claim 8 and wherein the program is configured to cause the computer to further execute notifying the reserving vehicle that, if parking continues past a parking time slot reserved by the reservation, a parking fee will be incurred. (See, relevant rejection(s) of Claim(s) 4 and 8)

	Regarding Claim 18, Cheng/Alharbi/Moshal, teaches all the limitations as applied to Claim 15 and notifying the reserving vehicle that, if parking continues past a parking time slot reserved by the reservation, a parking fee will be incurred. (See, relevant rejection(s) of Claim(s) 4 and 15)

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 108109215 A) in view of Alharbi (WO 2016/067105) and further in view of Ying (WO 2017088838).
	Regarding Claim 5, Cheng/Alharbi, teaches all the limitations as applied to Claim 1 and wherein the controller is configured to: 
upon detecting reservation of the parking space, calculate a time difference from a current time to a start time of a parking time slot reserved by the reservation. (Page 6, “After receiving the parking position signal, the server 200 considers….,”)(Cheng teaches after receiving a parking position signal the server will consider that the vehicle has reserved the parking space. The server will then calculate a difference between the length of time between receiving the reservation request (i.e., current time) and receiving the parking position (i.e., start time of a parking time slot))

	With respect to the above limitations: while Cheng teaches determining a time difference for a vehicle parking reservation and based on a third time timing out and sending an ascent control signal to the blocking device to raise the blocking device on the parking space to prevent the vehicle from exiting and other vehicles that do not reserve the parking space from entering. However, Cheng, doesn’t explicitly teach a time difference being less than a predetermined time. 
	But, Ying in the analogous art of parking, teaches when the time difference is less than a predetermined value. (Paragraph(s) 0073-0074 and 0084-0087)(Ying teaches a system that can determine if a monitoring time period is less than the preset first time period (i.e., time difference is less than a predetermined value), then the center will monitor the user and determine whether to lock the corresponding parking space. The system will monitor the users geographic location via a GPS (i.e., impeding means) after the determining of the time period is less than a preset time by determining that the vehicle is the same that made the reservation and the vehicle is driving in the same trajectory as the preset driving route and continuously approaching the parking area based on the geographical location then the system will lock the parking space (i.e., operate the movement impeding means) prior to the user arriving at the parking space. Examiner, respectfully, notes that based on BRI the impeding means can be a geographic location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that includes determining to raise a blocking device associated with a parking space based on a time difference of Cheng and a parking system of Alharbi, by incorporating the teachings of determining a monitoring time is less than a preset time, which, the system will then monitor the geographical position of the vehicle to determine if a lock on the parking space should be lifted of Ying, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the parking efficiency of the user. (Ying: Paragraph 0006)

	Regarding Claim 12, Cheng/Alharbi/Ying, teaches all the limitations as applied to Claim 8 and wherein the program is configured to cause the computer to further execute:
upon detecting reservation of the parking space, calculating a time difference from a current time to a start time of a parking time slot reserved by the reservation. (See, relevant rejection(s) of Claim(s) 5(a) and 8)
when the time difference is less than a predetermined value, operating the movement impeding means to prevent other vehicles from parking in the parking space. (See, relevant rejection(s) of Claim(s) 5(b) and 8)

	Regarding Claim 19, Cheng/Alharbi/Ying, teaches all the limitations as applied to Claim 15 and 
upon detecting reservation of the parking space, calculating a time difference from a current time to a start time of a parking time slot reserved by the reservation. (See, relevant rejection(s) of Claim(s) 5(a) and 15)
when the time difference is less than a predetermined value, operating the movement impeding means to prevent other vehicles from parking in the parking space. (See, relevant rejection(s) of Claim(s) 5(b) and 15)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (CN 106971615 A). Cheng teaches the system can receive a parking space reservation request sent by the user terminal for the target parking space, which, the obstacle device will then be released. Cheng, further, teaches the on-site parking request sent by the user terminal for the reserved target parking space is received and the obstacle device on the target parking space will be released. Cheng, also, teaches that upon the user vehicle reaching the target parking space, the user can send a stop request that indicates that the user has arrived at the parking area, which, the release of the obstacle device will allow the vehicle to enter into the target parking space.
Lewis (US 2007/0085067). Lewis teaches a gated parking corral that can be located within a parking lot. Lewis, further, teaches that after the vehicle has fully parked into the corral and that the sensors have detected the presence of the vehicle then a gate arm will be lowered.
Boras (WO 2018/065798). Boras teaches a system for prevention of unauthorized parking and real time parking palace reservation for a mobile device and a parking barrier. Boras, further, teaches when a vehicle approaches a parking barrier, the magnetic chip inside the parking barrier will detect distortion in the magnetic field and the Bluetooth chip inside the parking barrier, which, will identify the user’s smartphone and automatically open the parking barrier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628